In Quo Warranto. Upon consideration of relator’s motion for an order to cite respondent in contempt for failure to comply with our January 19, 2000 order,
IT IS ORDERED that respondent show cause why she should not be held in contempt of our January 19, 2000 order. Any evidence the parties intend to present on the contempt issue is due within thirty days of this entry; respondent’s brief is due within twenty days after the submission of evidence; relator’s brief is due within twenty days after the filing of respondent’s brief; and respondent’s reply brief is due within five days after the filing of relator’s brief. See State ex rel. Youngstown City School Dist. Bd. of Edn. v. Youngstown (1999), 86 Ohio St.3d 1404, 711 N.E.2d 232.
Douglas, Resnick and P.E. Sweeney, JJ., dissent.